t c summary opinion united_states tax_court victoria l duket petitioner v commissioner of internal revenue respondent docket no 20560-14s filed date robert p huckaby for petitioner s mark barnes randall craig schneider and robert a varra for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies additions to tax and penalties with respect to petitioner’ sec_2011 and sec_2012 federal_income_tax as follows year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure --- accuracy-related_penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether petitioner is entitled to schedule c deductions claimed for tax_year sec_2011 and sec_2012 in excess of the amounts respondent conceded petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely return for tax_year and petitioner is liable for accuracy-related_penalties under sec_6662 continued the tax_court rules_of_practice and procedure the parties agree that petitioner had gross_receipts of dollar_figure for respondent concedes that petitioner may deduct dollar_figure of expenses reported on schedule c profit or loss from business for and dollar_figure in schedule c expenses for background some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference at the time she filed her petition petitioner resided in nevada in and petitioner owned a cleaning and maintenance business she operated this business with her boyfriend charles huber petitioner and mr huber lived together and shared their living_expenses in mr huber began suffering from severe cataracts that left him blind by the next year petitioner’s housekeeping clients were a timeshare and a vacation rental management company she and mr huber also remodeled homes under the umbrella of her business petitioner hired contract laborers whom she referred to as piece workers for the housekeeping jobs petitioner and mr huber worked alongside these workers petitioner paid the workers in cash every two weeks the amount she paid each worker would depend on the workload and ranged from approximately dollar_figure to dollar_figure a day petitioner kept a contemporaneous record of her housekeeping work and payroll using calendars which served as her bookkeeping system petitioner and mr huber performed remodeling for an individual named kathleen ballin petitioner paid mr huber for his labor and assistance via her bank account to which he had access she issued forms 1099-misc miscellaneous income to mr huber and one other individual caesar ramariz but not to any of the piece workers the forms 1099-misc reflect dollar_figure paid to mr huber and dollar_figure paid to mr ramariz the due_date for petitioner’ sec_2011 federal_income_tax return was date on date petitioner filed her return her return was late as she had not requested an extension of time petitioner prepared her return with mr huber and did not consult any_tax professionals petitioner timely filed her federal_income_tax return as with her return petitioner prepared her return with mr huber’s assistance and did not consult any_tax professionals petitioner’ sec_2011 and sec_2012 returns included schedules c reporting expenses of dollar_figure for and dollar_figure for respondent issued petitioner a notice_of_deficiency that disallowed all of her schedule c expense deductions for both years before trial respondent conceded that petitioner was entitled to deduct a portion of the disallowed expenses for each mr ramariz was a part-time worker but performed more substantial work than the other piece workers petitioner hired year see supra note the following is a table of reported expenses and the amounts respondent conceded amount claimed on schedule c dollar_figure big_number --- big_number big_number amount respondent conceded for -0- -0- --- dollar_figure amount claimed on schedule c dollar_figure big_number big_number big_number big_number amount respondent conceded for -0- -0- -0- dollar_figure big_number big_number big_number -0- big_number -0- big_number --- big_number --- big_number --- big_number --- big_number expense car truck contract labor wages insurance office expense rent or lease supplies utilities total i burden_of_proof discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 ii business_expense deductions sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite a taxpayer must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed sec_6001 sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioner has neither claimed nor shown that she satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a respondent has not challenged the existence of petitioner’s business sec_1_6001-1 income_tax regs when a taxpayer establishes that she paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in certain circumstances 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir a wage and labor expenses petitioner claimed deductions of dollar_figure and dollar_figure for contract labor expenses for and respectively respondent disallowed all of petitioner’s claimed contract labor and wage expense deductions for these years petitioner’s testimony at trial was honest forthright and credible we therefore rely on her testimony to resolve this substantiation issue see 58_tc_560 observing that the process of distilling on the basis of petitioner’s testimony we construe petitioner’s wage expense deductions for as contract labor expense deductions truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life petitioner testified that her business used only contract labor she provided detailed information regarding the number of people she hired along with estimates of time worked and amounts paid to these individuals she also offered into evidence forms 1099-misc corroborating payments to mr huber and caesar ramariz on the basis of this testimony we conclude that petitioner was entitled to deduct the full amounts of the labor costs she reported on her return for each year in issue b insurance expenses petitioner claimed deductions of dollar_figure and dollar_figure for insurance expenses for and respectively respondent conceded dollar_figure in insurance expenses for and dollar_figure in insurance expenses for at trial petitioner provided no evidence regarding the insurance expenses accordingly as there is no rational basis to approximate these expenses we conclude that petitioner is not entitled to insurance expense deductions in excess of the amounts respondent conceded c office and supply expenses petitioner claimed deductions of dollar_figure and dollar_figure for office expenses for and respectively petitioner claimed deductions of dollar_figure and dollar_figure for supply expenses for and respectively respondent conceded dollar_figure in office expenses and dollar_figure in supply expenses for respondent conceded dollar_figure in office expenses and dollar_figure in supply expenses for at trial petitioner provided no evidence regarding the office or supply expenses accordingly as there is no rational basis to approximate these expenses we conclude that petitioner is not entitled to office and supply expense deductions in excess of the amounts respondent conceded d rent and utilities expenses petitioner claimed a deduction for rent and utilities expenses for respondent disallowed this deduction in full at trial petitioner provided no evidence regarding the rent or utilities expenses accordingly as there is no rational basis to approximate these expenses we sustain respondent’s determination as to the rent and utilities deduction e car and truck expenses petitioner claimed deductions for car and truck expenses for and respondent disallowed all of petitioner’s car and truck expenses for both years automobile and travel-related expenses are subject_to the strict substantiation requirements of sec_274 sec_274 sec_280f to deduct such items the taxpayer must substantiate through adequate_records or other corroborative evidence the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 a taxpayer satisfies the adequate_records test if she maintains an account book a diary a log a statement of expense trip sheets or similar records prepared at or near the time of the expenditures that show each element of each expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date petitioner has not satisfied the strict substantiation requirements of sec_274 as she did not keep any records regarding her car or truck use she presented no evidence at trial regarding her travel_expenses other than a mere estimate of her mileage thus petitioner failed to substantiate her reported automobile expenses in accordance with sec_162 and sec_274 and the regulations thereunder accordingly we sustain respondent’s determination on this issue iii addition_to_tax respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a timely return for petitioner who concedes she filed her return after it was due argues that she is not liable because she acted with reasonable_cause sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on a return for each month that the return is late not to exceed in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 see sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer see 116_tc_438 to show reasonable_cause taxpayers must demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file their income_tax returns by their due dates see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite respondent has met his burden because petitioner filed her return late petitioner who bears the burden of persuasion has not established that her failure while petitioner did not address her liability for the addition_to_tax in her petition we find that this issue was tried by consent see rule b to file a timely return was due to reasonable_cause we are not persuaded by petitioner’s argument that mr huber’s blindness constitutes reasonable_cause we appreciate the severity of mr huber’s health problems during the relevant time and recognize that a serious illness can constitute reasonable_cause for the failure_to_file a timely return see eg fambrough v commissioner tcmemo_1990_ tax ct memo lexis at ordinarily a taxpayer’s own illness may be reasonable_cause for failing to file income_tax returns in certain instances however petitioner was not sick or injured and nothing in the record suggests that she acted as mr huber’s caregiver during the relevant period we also note that mr huber’s blindness did not preclude petitioner and mr huber from participating in petitioner’s business activity see wilkinson v commissioner tcmemo_1997_410 tax ct memo lexis at a taxpayer’s selective inability to meet his or her tax obligations when he or she can carry on normal activities does not excuse a late filing accordingly respondent’s imposition of the addition_to_tax under sec_6651 is sustained iv accuracy-related_penalties respondent argues that petitioner is liable for accuracy-related_penalties for and under sec_6662 and b and for either negligence or disregard of rules or regulations or for a substantial_understatement_of_income_tax pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code as well as any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite the taxpayer may meet her burden by proving that she acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs respondent satisfied his burden of production with regard to negligence by establishing that petitioner did not substantiate several items properly petitioner who bears the burden of persuasion has not come forward with sufficient evidence that respondent’s determination is incorrect we therefore sustain respondent’s imposition of accuracy-related_penalties for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit decision will be entered under rule if the rule_155_computations show that petitioner’s understatement of income_tax was substantial respondent will also have met his burden for imposing the sec_6662 penalty on that ground
